         Case
         Case2:21-cr-00170-GJP
              2:20-cr-00045-GAM Document
                                 Document44-1
                                          83 Filed
                                              Filed01/29/21
                                                   07/09/21 Page
                                                            Page11of
                                                                  of11




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                  :
UNITED STATES OF AMERICA                          :
                                                  :              CRIMINAL ACTION
                                                  :              No. 20-cr-00045
                      v.                          :
                                                  :
ABDUR RAHIM ISLAM                                 :
SHAHIED DAWAN                                     :
KENYATTA JOHNSON                                  :
DAWN CHAVOUS                                      :
               Defendants.                        :


McHUGH, J.                                                                  January 29, 2021


                                           ORDER

        This 29th day of January, 2021, for the reasons in the accompanying Memorandum, it is

hereby ORDERED that Defendants’ Motion to Compel grand jury instructions (ECF 47) is

GRANTED in part; the instructions to the grand jury shall be produced for in camera review.

        The Government may also, at its option, submit those portions of the testimony that it

contends provided evidence of the crime charged under the instructions presented to the grand

jury.




                                                                 /s/ Gerald Austin McHugh
                                                                 United States District Judge




                                                                                                1
